Exhibit 10.3


SINCLAIR BROADCAST GROUP, INC.


STOCK APPRECIATION RIGHT AGREEMENT


THIS STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is made and entered
into as of this 24th day of February, 2020 (the “Grant Date”) between Sinclair
Broadcast Group, Inc., a Maryland corporation (the “Company”), and Lucy A.
Rutishauser (“Employee”).


RECITALS


WHEREAS, the Company had adopted the 1996 Long-Term Incentive Plan of Sinclair
Broadcast Group, Inc. (the “Plan”) to reward certain key individuals for making
contributions to the Company and its subsidiaries by enabling them to acquire
shares of Class A Common Stock, par value $.01 per share (“Common Stock”), of
the Company; and


WHEREAS, the Company desires to grant to Employee stock-settled compensation
based on the appreciation in value of Ninety Five Thousand Seven Hundred Forty
Five (95,745) shares of Common Stock (the “SARs”) pursuant to the Plan and upon
the terms and subject to the conditions hereinafter set forth.


AGREEMENTS


NOW, THEREFORE, IN CONSIDERATION OF the foregoing premises, the parties to this
Agreement agree as follows:
    
1.    Grant of SARs. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to Employee the right to receive Common
Stock of the Company equal in value (at the per share closing price of the
Company’s Common Stock on the date of exercise) to the difference between the
per share closing price of the Company’s Common Stock on the Grant Date, and the
per share closing price of the Company’s Common Stock on the date of exercise.
The SARs shall vest fifty percent (50%) on each anniversary of the Grant Date,
subject to Employee’s continued employment on the applicable vesting date except
as otherwise provided in Section 3.


2.    Relationship to Plan. The SARs are issued in accordance with and subject
to all of the terms, conditions, and provisions of the Plan, as amended from
time to time and administrative interpretations thereunder, if any, which have
been adopted by the Committee thereunder and are in effect on the date hereof.
Except as defined herein or otherwise stated, capitalized terms shall have the
same meanings ascribed to them under the Plan.


3.    Termination of SARs. The SARs hereby granted shall terminate and be of no
force and effect with respect to any shares of Common Stock not previously
exercised or acquired by Employee on the tenth (10th) anniversary of the Grant
Date.


In the event that pursuant to the Employment Agreement between the Company, its
affiliate or subsidiary (“SBG”) and Employee dated August 28, 2018 (the
“Employment Agreement”), Employee’s employment with SBG is terminated (i)
without Cause, (ii) for Good Reason, (all of the foregoing capitalized terms
shall have the meaning ascribed to them as in the Employment Agreement), or
(iii) as a result of Retirement (as defined below) then the SARs shall become
fully vested as of the effective date of Employee’s termination of employment.
All SARs which are unvested at the time of Employee’s termination of employment
for any other reason, after giving effect to the preceding sentence, shall
terminate and be of no force and effect.


For purposes of this Agreement, the term “Retirement” shall mean Employee’s
voluntary separation from service with the Company either (i) after age 65 or
(ii) after age 55, if at such time Employee has had at least ten (10 years of
service with the Company.


4.    Exercise of SARs. Subject to the limitations herein and in the Plan, the
SARs, to the extent vested, may be exercised with respect to the shares of
Common Stock, in whole or in part, at any time on or prior to the tenth (10th)
anniversary of the Grant Date, regardless of Employee’s service status, by
written notice to the Company at its principal executive office. Notwithstanding
any contrary provision of this Agreement or the Plan, the exercise price of a
SAR shall not be less than the fair market value of the Common Stock on the date
of grant under the Plan.


5.    Transferability. The SARs shall not be transferable except by will or by
the laws of descent and distribution. During Employee’s lifetime, the SARs may
be exercised only by Employee. No assignment or transfer of the SARs, whether
voluntary or involuntary, by operation of law or otherwise, except a transfer by
will or by the laws of descent and distribution, shall vest in the assignee or
transferee any interest or right whatsoever in the SARs.





--------------------------------------------------------------------------------






6.    No Rights as Stockholder. Employee shall not have any rights as a
stockholder of the Company with respect to any of the shares subject to the
SARs, except to the extent that such shares shall have been acquired by and
transferred to Employee.


7.    Dissolution or Merger. Upon the dissolution or liquidation of the Company,
a merger or consolidation in which the Company is not the surviving corporation,
or a transaction in which another individual or entity becomes the owner of
fifty percent (50%) or more of the total combined voting power of all classes of
stock of the Company, all the unvested SARs shall vest and Employee shall have
the right to exercise the unexercised portion of the SARs immediately prior to
such event.


8.    Withholding for Tax Purposes. Any amount of Common Stock that is payable
or transferable to Employee hereunder may be reduced by any amount or amounts
which the Company is required to withhold under the then applicable provisions
of the Internal Revenue Code of 1986, as amended, or its successors, or any
other federal, state, or local tax withholding requirement. If Employee does not
elect to satisfy withholding requirements in this fashion, the issuance of the
shares of Common Stock transferable to Employee hereunder shall be contingent
upon Employee’s satisfaction of any withholding obligations that may apply upon
Employee’s payment to the Company of any tax withholding obligations that may
apply.


9.    Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any notice
required or permitted to be delivered hereunder will be deemed to be delivered
on the date that it is personally delivered or, whether actually received or
not, on the third (3rd) business day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address that such person has heretofore specified by
written notice delivered in accordance herewith. The Company or Employee may
change, at any time and from time to time, by written notice to the other, the
address that it or he had therefore specified for receiving notices.


Until changed in accordance herewith, the Company and Employee specify their
respective addresses as set forth below:


Company:            Sinclair Broadcast Group, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030
Attn: President and CEO


with copy to:            Sinclair Broadcast Group, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030
Attn: General Counsel


Employee:
Employee’s then current address on file with Sinclair Broadcast Group, Inc.    

        
                        
10.    Amendment. Notwithstanding any other provision hereof, this Agreement may
not be supplemented or amended from time to time without the written consent of
Employee and the Company.


11.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland applicable to
agreements made and to be performed entirely in Maryland.


12.    Counterparts. This Agreement may be executed in multiple counterparts.
The Company and Employee may sign any number of copies of this Agreement. Each
signed copy shall be an original, but all of them together represent the same
agreement.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Employee have caused this Agreement to be
executed as of the date first above written.




WITNESS:                    SINCLAIR BROADCAST GROUP, INC.




________________________________        By: _____________________________(SEAL)
Name:                     
Title:                        






________________________________        ____________________________(SEAL)
Lucy A. Rutishauser





